
	
		III
		110th CONGRESS
		2d Session
		S. RES. 426
		IN THE SENATE OF THE UNITED STATES
		
			January 25, 2008
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Stanford University
		  women’s cross country team on winning the 2007 National Collegiate Athletic
		  Association Division I Championship. 
	
	
		Whereas the Stanford University Cardinal won the 2007
			 National Collegiate Athletic Association (NCAA) Women’s Cross Country
			 Championship on November 19, 2007, in Terre Haute, Indiana;
		Whereas the Cardinal won every postseason race and
			 maintained a top ranking throughout the 2007 season;
		Whereas, in 2007, the Cardinal won a Division I women’s
			 cross country title for the 3rd year in a row and the 5th time in school
			 history;
		Whereas Arianna Lambie, Lauren Centrowitz, and Katie
			 Harrington were honored as All-Americans for their exceptional contributions
			 during the 2007 season; and
		Whereas the 2007 Stanford women’s cross country team
			 members are players Arianna Lambie, Lauren Centrowitz, Katie Harrington,
			 Alexandra Gits, Teresa McWalters, Lindsay Allen, Kate Niehaus, Alicia Follmar,
			 Maddie Omeara, and Lindsay Flacks, and coaches Peter Tegen and David Vidal:
			 Now, therefore, be it
		
	
		That the Senate congratulates the
			 Stanford University women’s cross country team for winning the 2007 National
			 Collegiate Athletic Association Division I Championship.
		
